 1   Hector J. Carbajal II, Esq.
     Nevada Bar No. 6247
 2   CARBAJAL LAW
     10001 Park Run Drive
 3   Las Vegas, Nevada 89145
     T: (702) 846-0040
 4   F: (702) 846-1329
     hector@claw.vegas
 5   Attorneys for Defendant Ross Silver

 6
                                      UNITED STATES DISTRICT COURT
 7
                                             DISTRICT OF NEVADA
 8

 9    MICHAEL TALASAZ, an individual,                     Case No.: 2:18-cv-00116-RFB-VCF

10                  Plaintiff,

11           v.
                                                             STIPULATION AND ORDER TO
12    ROSS SILVER, an individual; DOES I through               EXTEND COURT ORDERED
      X, and ROE CORPORATIONS XI through                   BRIEFING DEADLINE OF MARCH 13,
13    XX, inclusive,                                                    2019

14    Defendants.
15

16           Plaintiff Michael Talasaz, by and through his attorney Christopher S. Connell, Esq. of the

17   law firm of Connell Law and Defendant Ross Silver by and through his attorney of record Hector J.
18
     Carbajal II, Esq. of the law firm of Smith Carbajal, hereby stipulate and agree to extend the Court
19
     Ordered deadline for the parties submission of simultaneous briefs for the certification of proposed
20
     questions to the Supreme Court of Nevada. The deadline for those submissions is current set for
21
     March 13, 2019.
22

23           On Monday March 4, 2019, at a Calendar Call for another matter pending in District Court,

24   Clark County, Nevada, counsel for Defendant Ross Silver was informed that District Court, District
25   of Nevada, Counsel for Defendant Ross Silver informed that the trial for that matter would take place
26
     on March 13, 2019. That is the same date that briefs are due to this Court pursuant to its Minutes of
27
     Proceeding issued on February 20, 2019. Given the work necessitated by the trial in the other matter,
28
 1   counsel for Defendant Ross Silver needs additional time to finalize and submit briefs to the Court.
 2   The parties agree to a week extension for the submission of simultaneous briefs for the certification
 3
     of proposed questions to the Supreme Court of Nevada. The briefs will be due on March 20, 2019.
 4
      DATED March 8, 2019.                             DATED March 8, 2019.
 5

 6     /s/ Hector J. Carbajal II                         /s/ Christopher S. Connell
      Hector J. Carbajal II, Esq.                      Christopher S. Connell, Esq.
 7    CARBAJAL LAW                                     CONNELL LAW
      10001 Park Run Drive                             6671 Las Vegas Blvd., Suite 201
 8    Las Vegas, Nevada 89145                          Las Vegas, NV 89102

 9    Attorneys for Defendant                          Attorneys for Plaintiff

10
                                                          IT IS SO ORDERED:
11
                                                     ________________________________
12                                                      _______________________________
                                                     RICHARD
                                                        UNITEDF.STATES
                                                                 BOULWARE,
                                                                        DISTRICTIIJUDGE
13                                                   UNITED STATES DISTRICT JUDGE
14                                                      DATED:
                                                     DATED       ______________________
                                                           this 11th day of March, 2019.

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    -2-
 1                                   CERTIFICATE OF MAILING

 2          I HEREBY CERTIFY that pursuant to F.R.C.P. 5 on March 8, 2019, I caused service of the

 3   foregoing STIPULATION AND ORDER TO EXTEND COURT ORDERED BRIEFING

 4   DEADLINE OF MARCH 13, 2019 by mailing a copy by United States Postal Service, postage

 5   prepaid, via email, and/or via electronic mail through the United States District Court’s CM/ECF

 6   system to all CM/ECF registrants for this matter.

 7

 8                                                /s/ Hector J. Carbajal II ______         .
                                                  An Employee of CARBAJAL LAW
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   -3-
